Exhibit 4.7 EXECUTION COPY CABELA’S INCORPORATED CABELA’S CATALOG, INC. CABELA’S RETAIL, INC. CABELA’S OUTDOOR ADVENTURES, INC. CABELAS.COM, INC. CABELA’S WHOLESALE, INC. CABELA’S VENTURES, INC.WILD WINGS, LLC CABELA’S LODGING, LLC VAN DYKE SUPPLY COMPANY, INC. CABELA’S MARKETING AND BRAND MANAGEMENT, INC. CABELA’S RETAIL LA, LLC CABELA’S TROPHY PROPERTIES, LLC ORIGINAL CREATIONS, LLC CABELA’S RETAIL TX, L.P. CABELA’S RETAIL GP, LLC LEGACY TRADING COMPANY CRLP, LLC CABELA’S RETAIL MO, LLC CABELA’S RETAIL IL, INC. FIRST SUPPLEMENT TO NOTE PURCHASE AGREEMENT Dated as of June 15, 2007 Re: $60,000,000 6.08% SERIES 2007-A SENIOR NOTES DUE JUNE 15, 2017 CABELA’S INCORPORATED CABELA’S CATALOG, INC. CABELA’S RETAIL, INC. CABELA’S OUTDOOR ADVENTURES, INC. CABELAS.COM, INC. CABELA’S WHOLESALE, INC. CABELA’S VENTURES, INC. WILD WINGS, LLC
